Title: To Thomas Jefferson from François Navoni, 5 June 1803
From: Navoni, François
To: Jefferson, Thomas


          
            Monsieur
                     
            Cailleri le 5. juin 1803.
          
          Je me suis avec empressement fait un devoir de vous humilier deux de mes lettres datées 30. 7mbre., et 4. Xmbre. passés les quels j’avois remis a Marseille les ayant raccomandées pour sa promte expedition, et j’ai eté deja averti qu’elles furent acheminées par Battiment.
          Comme jusqu’a present je n’ai pas encore eté honnoré de reponse aux dittes Lettres, de rechef, et par la meme voye de Marseille j’avance la presente pour confirmer les dites deux deja rèmises, que de me recommander a Sa protection, ainsi qu’a tout le Gouvernement pour meriter une reponse avec le Brevet de confirme de l’honneur qu’il a voulu me partager le nommé Monsr. le Commandeur Morris, ainsi que toutes les instructions necessaires pour me mettre au Service, et pour attester dans le même tems les empressements que j’ai eù pour la Nation en qualité de Consul Garant depuis 1769. comme fidellement je l’ai representé avec la mienne 30. 7mbre.
          Egalement je n’ai pas manqué de remettre une notte en detail du Sel de nos Salines, et un’autre egalement remise avec mes offres a cete Chambre du Commerce affin qu’ils soyent instruits de ce que ici pourroient charger les Battiments Ameriquains, et les Marchandises qu’ils pourroient aporter ici pour charger du Sel, etoit un article tréz avantageu pour les Etats.
          Je continue mes Correspondences avec Leurs Consuls de Genes, Livourne, Naples, Marseille, Tunis, touts mes bons Amis, et dernierement tant celui de Livourne Monsr. Appleton, que celui de Naples Monsr. Mattieus m’assurent de m’addresser des Navires pour les Charger de Sel, comme en son tems je me fairois un devoir de les favoriser.
          Dernierement parvinrent dans ces Mers deux fregates, et un Brick de la Nation qui Croisoient pour les Tripolins, et ayant parlementé avec un Battiment qui venoit de Malte, dans le même tems m’ont honnoré de m’envoyer des Compliments; et qu’au plus tot mouilleront dans cette Rade pour prendre des provisions, comme des nouvelles, si l’occasion se presente je fairai comme plusieurs autre fois j’ai practiqué, tant vis avis de Monsr. Ammekenil, que de Monsr. Morris, et ceux de leur Suitte.
          Dans la même occasion que j’ai Ecrit a Monsr. le Presidant je n’ai pas manqué d’Ecrire a Monsr. le Secretaire d’Etât, et de même de me raccomander a me procurer le Brevet, comme je n’en doute point, que pour honnorer au nommè Commandeur Morris, m’honnoreront les Etats unis selon mes desirs.
          Pardon Monsr. le Presidant de ma liberté, elle pour Sa bonté me doit considerer en service, et que j’ai eté toujôurs attaché a la Nation dans touts les occasions, qui se sont presentées, et je continuerai toujours avec la meme fidelité, et empressement, et desirant une favorable reponse avec ses ordres precieux, avec le plus humble respect, et obbeissance Je suis Monsieur Votre Le Trés Humble Trés obbeissant et Fidele Serviteur et Sujet.
          
            François de Navoni 
            Agent.
          
          
          Editors’ Translation
          
            
              Mister President,
              Cagliari, 5 June 1803
            
            I took it upon myself to send you two letters, via Marseilles, dated 30 September and 4 December, and I was told they were dispatched by ship.
            Since I have not had the honor of a reply to these letters, I am writing again, also via Marseilles, to confirm the previous letters, to ask for your protection, and to request a reply from the government. I am enclosing the certificate Commander Morris gave me, with all the necessary instructions for my service, and certifying my work on behalf of your country in my capacity as consul guarantor since 1769, as described in my letter of 30 September.
            I have also included a detailed price list concerning salt from our salt ponds as well as another one I prepared for the chamber of commerce, detailing prices for American ships and the merchandise they could trade for salt. This trade would be very advantageous to the States.
            I continue my correspondence with the consuls in Genoa, Leghorn, Naples, Marseilles, and Tunis, all of whom are good friends. Recently both Mr. Appleton of Leghorn and Mr. Mathieu of Naples have promised to send ships to embark salt. In return, I will help them when the occasion arises.
            Not long ago two frigates arrived in these waters, as did a brig that was sailing on behalf of Tripoli. After I negotiated with a ship from Malta, they honored me with compliments, and will anchor here to take on supplies. For them and for any other ships, I will do what I have for Mr. McNeill, Mr. Morris, their officers, and others.
            When I wrote to the president, I also wrote to the secretary of state, requesting the license, since I do not doubt that, to honor Commander Morris, the United States will honor my wish.
            Forgive my taking this liberty, Mister President. Please consider me to be at your service. I have always served your nation in every circumstance, and will continue to do so with the same zeal and fidelity. Awaiting a favorable reply and your precious orders, I am, Sir, with the most humble respect and obedience, your very humble, very obedient servant and subject.
            
               François de Navoni
              Agent
            
          
        